UNPUBLISHED

                    UNITED STATES COURT OF APPEALS
                        FOR THE FOURTH CIRCUIT


                             No. 00-2380



IRMA JO DRAUGHON,

                                              Plaintiff - Appellant,

          versus


SOCIAL SERVICES,

                                              Defendant - Appellee.



Appeal from the United States District Court for the Eastern Dis-
trict of North Carolina, at Wilmington. James C. Fox, Senior Dis-
trict Judge. (CA-00-177-7-F)


Submitted:   February 9, 2001           Decided:     February 20, 2001


Before WILLIAMS, MOTZ, and KING, Circuit Judges.


Affirmed by unpublished per curiam opinion.


Irma Jo Draughon, Appellant Pro Se. Gordon Claiborne Woodruff,
Smithfield, North Carolina; Benjamin R. Warrick, Clinton, North
Carolina, for Appellee.


Unpublished opinions are not binding precedent in this circuit.
See Local Rule 36(c).
PER CURIAM:

     Irma Jo Draughon appeals the district court’s order dismissing

her complaint against the Sampson County Department of Social Ser-

vices as frivolous under 28 U.S.C. § 1915(e)(2)(B)(ii) (West Supp.

2000).     We have reviewed the record and find no reversible error.

Accordingly, we affirm the dismissal of Draughon’s complaint based

on the reasoning of the district court.      See Draughon v. Social

Services, No. CA-00-177-7-F (E.D.N.C. Sept. 26, 2000).      Sampson

County Department of Social Services’ motion to dismiss and impose

sanctions is denied.     We dispense with oral argument because the

facts and legal contentions are adequately presented in the ma-

terials before the court and argument would not aid the decisional

process.




                                                            AFFIRMED




                                   2